I am of the opinion that the contents of the safety deposit box are not in the possession, or under the control, of the bank within the meaning of the statute. The bank was without the right to know or inspect the contents of the box, and therefore could not answer as to its contents.
The case is not similar to boxes, trunks, etc., deposited with another for safe-keeping, for there the bailee, when garnished, can answer that he has such articles in possession, and can deliver them, along with their contents, *Page 594 
to the court's officer in event the court should so order. The contents of this box are in the possession of the judgment debtor, and can be subjected to the judgment only in the way that all property of a judgment debtor in his possession can be so subjected.